

Exhibit 10.26
VENATOR MATERIALS
2017 STOCK INCENTIVE PLAN


PERFORMANCE UNIT AGREEMENT
(Employee Form)


Grantee:
Date of Grant:
Target Number of Performance Units:          Maximum Number of Performance
Units:          Performance Unit Grant Number:         


This Agreement is made and entered into as of the Date of Grant set forth above,
by and between Venator Materials PLC, a public company limited by shares and
incorporated under the laws of England and Wales (the “Company”) and you;


WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this Performance Unit award;


WHEREAS, the Company adopted the Venator Materials 2017 Stock Incentive Plan, as
it may be amended from time to time (the “Plan”) under which the Company is
authorized to grant Performance Awards in the form of performance units (the
“Performance Units”) to eligible service providers of the Company;


WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Performance Unit Agreement (the “Agreement”) as if fully set forth
herein; and


WHEREAS, you desire to accept the award of Performance Units made pursuant to
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties hereto agree
as follows:


1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you, effective as of the Date of Grant, an award consisting of an
aggregate number of Performance Units as determined in accordance with Annex A
attached hereto and based upon the Target Number of Performance Units provided
above whereby each Performance Unit, to the extent vested, represents the right
to receive one Ordinary Share or the Fair Market Value of one Ordinary Share, as
determined in accordance with Section 5, plus the additional rights to Dividend
Equivalents set forth in Section 3, in accordance with all of the terms and
conditions set forth herein and in the Plan (the “Award”). You acknowledge
receipt of a copy of the Plan, and agree that the terms and provisions of the
Plan, including any future amendments thereto, shall be deemed a part of this
Agreement as if fully set forth herein. To the extent that any provision of this
Agreement conflicts with the expressly applicable terms of the Plan, you
acknowledge and agree that those terms of the Plan shall control and, if
necessary, the applicable terms of this Agreement shall be deemed amended so as
to carry out the purpose and intent of the Plan. Terms that have their initial
letter capitalized, but that are not otherwise defined in this Agreement shall
have the meanings given to them in the Plan.


2.No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of a Share
prior to the date Shares are issued to you in settlement of the Award, if at
all. Your rights with respect to the Performance Units shall remain forfeitable
at all times prior to the date on which rights become vested and the
restrictions with respect to the Performance Units lapse in accordance with
Section 6 or 7.


3.Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding Shares and, on the record date for such
dividend, you hold Performance Units granted pursuant to this Agreement that
have not been settled, the Company shall credit to an account maintained by the
Company for your benefit





--------------------------------------------------------------------------------




an amount equal to the cash dividends you would have received if you were the
holder of record, as of such record date, of the number of Shares related to the
portion of the Performance Units that have not been settled or forfeited as of
such record date (the “Dividend Equivalent” or “DER”). Such account is intended
to constitute an “unfunded” account, and neither this Section 3 nor any action
taken pursuant to or in accordance with this Section 3 shall be construed to
create a trust of any kind. Amounts credited to such account with respect to
Performance Units that vest in accordance with Section 6 or 7 will become vested
DERs and will be paid to you in cash as soon as administratively practicable
following the vesting date but no later than the last day of the calendar year
that includes the vesting date specified in Section 6 or 7. You shall not be
entitled to receive any interest with respect to the timing of payment of DERs.
In the event all or any portion of the Performance Units granted hereby fail to
become vested under Section 6 or 7, the unvested DERs accumulated in your
account with respect to such Performance Units shall be forfeited.


4.Restrictions; Forfeiture. The Performance Units are restricted in that they
may not be sold, transferred or otherwise alienated or hypothecated until these
restrictions are removed or expire as contemplated in Section 6 or 7 of this
Agreement and Shares or cash are distributed to you as described in Section 5 of
this Agreement. The Performance Units are also restricted in the sense that they
may be forfeited (the “Forfeiture Restrictions”).


5.Settlement of Award. On or as soon as administratively feasible, but not later
than 30 days, following the Vesting Date (defined below) of the Performance
Units, the Company, in its sole discretion, shall either: (a) cause Shares to be
issued in your name without legend restrictions (except for any legend required
pursuant to applicable securities laws or any other agreement to which you are a
party); (b) cause to be paid to you an amount of cash equal to the Fair Market
Value of the Shares (on the vesting date) that would otherwise be issued to you;
or (c) cause to be paid and issued to you a combination of cash and Shares which
in combination equal the Fair Market Value of the Shares (on the vesting date)
that would otherwise be issued to you. The value of any fractional Performance
Units shall be rounded down at the time Ordinary Shares, if any, are issued to
you in connection with the Performance Units. No fractional Ordinary Shares, nor
the cash value of any fractional Ordinary Shares, will be issuable or payable to
you pursuant to this Agreement. The value of such Ordinary Shares shall not bear
any interest owing to the passage of time. This Section 5 shall be subject to
any requirements or delays imposed by Section 9 or 10 below. In the event that
the Company causes Shares to be issued under this Section 5 on the vesting of
the Restricted Stock Units, such Shares shall be issued directly to Cede & Co.
(“Cede”), as nominee for The Depository Trust Company (“DTC”). Following such
issuance Cede, as nominee for DTC, shall hold such Shares on its customary terms
and will credit book entry interests in such Shares to your DTC participant
account or to the DTC participant account of another person who will hold such
Shares for your benefit. In the event that the Company determines to settle all
or a portion of the Award in the form of Shares, by accepting this Award you
undertake to pay to the Company the aggregate par value of the Shares, rounded
up to the nearest $0.01, to be issued to you pursuant to this Section 5 (the
“Par Value Payment”). At the Company’s discretion, the Par Value Payment shall
be paid to the Company pursuant to a payroll deduction of the applicable amount
that shall be completed no later than the first payroll that is run following
the vesting of each applicable Restricted Stock Unit, or pursuant to a cash
payment or payment by check, as determined by the Company in its sole
discretion, made by you to the Company no later than ten (10) days following the
vesting of each applicable Restricted Stock Unit..


6.
Expiration of Restrictions and Risk of Forfeiture.



(a)    Vesting Requirements. Subject to the terms and conditions of this
Agreement and the Plan, the Forfeiture Restrictions on the Performance Units
will lapse and the Performance Units will vest, if at all, in accordance with
and at the conclusion of the performance period set forth in Appendix A attached
hereto (the “Vesting Date”). Except to the extent provided in Sections 5 or 10
of this Agreement, settlement of your vested Performance Units shall occur as
set forth in Section 5, provided that you remain in the employ of, or a service
provider to, the Company or its Subsidiaries from the Date of Grant through the
Vesting Date. For purposes of this Agreement, “employed by or providing services
to the Company or any of its Subsidiaries,” “service relationship with the
Company or any of its Subsidiaries” and similar phrases shall include being an
employee or a director of, or a consultant to, the Company or a Subsidiary.


(b)    Adjustments to Performance Units Following Performance Period.
Immediately following the Committee’s certification of the satisfaction of the
applicable performance goals set forth in Appendix A attached hereto, and the
applicable level of achievement attained in connection therewith, the number of
Performance Units as determined in accordance with Appendix A (and the
corresponding underlying number of Ordinary Shares) shall be





--------------------------------------------------------------------------------




determined based upon the achievement of the applicable performance goals,
taking into account the Target Number and the Maximum Number of Performance
Units provided above.


7.
Termination of Services or Change of Control.



(a)    Termination Generally. Subject to subsection (b) or (c), if your service
relationship with the Company or any of its Subsidiaries is terminated for any
reason, then those Performance Units for which the restrictions have not lapsed
as of the date of termination shall become null and void and those Performance
Units shall be forfeited. The Performance Units for which the restrictions have
lapsed as of the date of such termination, including Performance Units for which
the restrictions lapsed in connection with such termination, shall not be
forfeited and shall be settled as set forth in Section 5. For purposes of this
Agreement, you shall not be deemed to have a termination of employment unless
such a termination also meets the requirements of a “separation from service” as
defined within the Nonqualified Deferred Compensation Rules.


(b)    Change of Control. Upon the occurrence of a Change of Control, the
provisions of Section 6(j)(ix) of the Plan will apply.


(c)    Effect of Other Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 7 and any
employment agreement, change in control or severance arrangement entered into by
and between you and the Company or its Subsidiaries, the terms of such an
agreement shall control.


8.Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Performance Units during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.


9.
Tax Related Items.



(a)    Responsibility for Taxes. You acknowledge that, regardless of any action
taken by the Company or any Subsidiaries, the ultimate liability for all income
taxes, social security taxes, national insurance contributions, payroll taxes,
fringe benefits taxes, or any similar taxes to the foregoing in any
jurisdiction, payment on account or any other tax-related items including any
interest or penalties thereon related to your participation in the Plan
including, for the avoidance of doubt, in connection with the issue,
acquisition, holding or sale of any Shares acquired by you in connection with
the Plan (“Tax-Related Items”) for which you may be held liable under applicable
law, is and remains your responsibility and may exceed the amount in respect
thereof actually withheld by the Company or any Subsidiary. You further
acknowledge that the Company (i) makes no representations or undertakings
regarding any Tax- Related Items in connection with any aspect of this Award,
including, but not limited to, the grant, vesting or settlement of this Award
(or any part of this Award), the subsequent sale of Shares attributable to this
Award, and (ii) does not commit to and is under no obligation to structure the
terms of the grant or any aspect of this Award to reduce or eliminate your
responsibility for Tax-Related Items or achieve any particular tax result.
Further, if you are subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


(b)    Tax Indemnity. You shall indemnify the Company and the Subsidiaries in
respect of any Tax-Related Items for which the Company and/or any Subsidiary is
or may be liable to account (or reasonably believes it is or may be liable to
account).


(c)    Tax Withholding. The Company shall not settle any Award as set forth in
Section 5, unless you have agreed in writing to pay any amounts under Section
9(a) or to make adequate arrangements satisfactory to the Company to satisfy all
such Tax-Related Items (which, for the avoidance of doubt, shall include any
employer’s (secondary) Class 1 national insurance contributions which may be
recovered by the Company or a relevant Subsidiary from you under UK law). In
this regard, if you do not pay the amount owed to the Company or the relevant
Subsidiaries under Section 9(a) within the time period notified to you by the
Company, you authorize the Company and the Subsidiaries or an agent





--------------------------------------------------------------------------------




of the Company and/or the Subsidiaries, as applicable, to satisfy your
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(i)    The Company may withhold a portion of the Shares otherwise issuable in
settlement of this Award (or, in the case of Awards settled in cash, a portion
of the cash proceeds) that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld (as determined by the Company in
good faith and in its sole discretion) with respect to this Award. For purposes
of the foregoing, no fractional Shares will be withheld or issued pursuant to
the vesting of this Award and the issuance of Shares or cash thereunder.


(ii)    The Company may withhold a portion of the sales proceeds from the sale
of Shares acquired pursuant to this Award either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent).


(iii)    The Company or the relevant Subsidiary may withhold any amounts
necessary to pay the Tax-Related Items from your salary or other amounts payable
to you to the extent permissible under applicable law.


(iv)    The Company or the relevant Subsidiary may require you to submit a cash
payment equivalent to the Tax-Related Items required to be withheld with respect
to this Award.


(v)    The Company or the relevant Subsidiary may satisfy the Tax- Related Items
by such other methods or combinations of methods as the Company may make
available from time to time.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable withholding rates (as determined by
the Company in good faith and its sole discretion), including maximum applicable
tax rates. If the obligation for Tax- Related Items is satisfied by withholding
from the Shares to be delivered upon settlement of this Award, for tax purposes,
you are deemed to have been issued the full number of Shares notwithstanding
that a number of Shares are held back for the purpose of paying Tax-Related
Items. In the event the withholding requirements are not satisfied, no Shares or
cash will be issued to you (or your estate) in settlement of this Award unless
and until satisfactory arrangements (as determined by the Company in its sole
discretion) have been made by you with respect to the payment of any such
Tax-Related Items. By accepting the grant of this Award, you expressly consent
to the methods of withholding of Tax-Related Items as provided hereunder. All
other Tax-Related Items related to this Award and any Shares or cash delivered
in settlement thereof are your sole responsibility.
(d)    Tax Withholding for Section 16 Officers. If you are a Section 16 officer
of the Company under the U.S. Securities and Exchange Act of 1934, as amended,
the Company will withhold Shares upon the settlement of the Award to cover any
withholding obligations for Tax-Related Items unless the use of such withholding
method is prohibited or problematic under applicable laws or otherwise may
trigger adverse consequences to the Company, in which case the obligation to
withhold Tax-Related Items shall be satisfied by you submitting a payment in
cash or such other form as the Company deems appropriate to the Company equal to
the amount of the Tax-Related Items required to be withheld.
(e)    Tax Elections. If requested by the Company you shall, on or before the
date of the receipt of any Shares related to this Award (or within any other
period specified by the Company), enter into a joint election with the Company
(or any relevant Subsidiary that is your employer) under section 431 of the
Income Tax (Earnings and Pensions) Act 2003.


10.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Shares may then be listed. No Shares will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. In addition, Shares will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. YOU ARE CAUTIONED THAT ISSUANCE OF SHARES UPON THE VESTING OF PERFORMANCE
UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR





--------------------------------------------------------------------------------




UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Award will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make Shares available for issuance.
Depending on your country of residence (or country of employment, if different),
you may be subject to insider trading restrictions and/or market abuse laws,
which may affect your ability to acquire or sell Shares during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws of your country of residence or employment, as applicable). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions and that you should consult with your personal
advisor on this matter.


11.Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Section 10 of this Agreement on
all certificates representing shares issued with respect to this Award.


12.Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time.
13.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


14.Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.


15.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Performance Units
granted hereunder.


16.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Shares or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, shall,
to the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. The Company may require you or your legal representative, heir,
legatee or distributee, as a condition precedent to such payment or issuance, to
execute a release and receipt therefor in such form as it shall determine.


17.No Guarantee of Interests. The Board and the Company do not guarantee the
Shares of the Company from loss or depreciation.


18.Company Records. Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.


19.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.


20.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.


21.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings





--------------------------------------------------------------------------------




required by law, that you have relating to the terms and conditions of this
Agreement; provided, however, that such information may be disclosed as required
by law and may be given in confidence to your spouse and tax and financial
advisors. In the event any breach of this promise comes to the attention of the
Company, it shall take into consideration that breach in determining whether to
recommend the grant of any future similar award to you, as a factor weighing
against the advisability of granting any such future award to you.


22.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
23.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


24.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.


25.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.


26.Section 409A. With respect to any Award granted under this Agreement that is
subject to the Nonqualified Deferred Compensation Rules, and notwithstanding any
provisions of this Agreement to the contrary, all provisions of this Agreement
are intended to comply with Nonqualified Deferred Compensation Rules, or an
exemption therefrom, and shall be interpreted, construed and administered in
accordance with such intent. Any payments under this Agreement that may be
excluded from the Nonqualified Deferred Compensation Rules (due to qualifying as
a short-term deferral or otherwise) shall be excluded from the Nonqualified
Deferred Compensation Rules to the maximum extent possible. No payment shall be
made under this Agreement if such payment would give rise to taxation under the
Nonqualified Deferred Compensation Rules to any person, and any amount payable
under such provisions shall be paid on the earliest date permitted with respect
to such provision by Nonqualified Deferred Compensation Rules and not before
such date. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement are exempt from, or
compliant with, the Nonqualified Deferred Compensation Rules and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by you on account of
non-compliance with the Nonqualified Deferred Compensation Rules.


27.Data Protection. The Company and the Committee shall process your Personal
Data in accordance with the provisions of Annex B attached to this Agreement.


28.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Shares hereunder is subject to applicable laws and
to the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.


29.Compliance with Law. You agree to take any and all actions, and consent to
any and all actions taken by the Company and its Affiliates, as may be required
to allow the Company and its Affiliates to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal, regulatory and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).
30.Amendment. This Agreement may be amended the Board or by the Committee at any
time (a) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
foreign, federal or state, tax or securities law or other law or regulation,
which change occurs after the Date of Grant and by its terms applies to the
Award; or (a) other than in the circumstances described in clause (b) or
provided in the Plan, with your consent.


31.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and you have set your hand as to the date and
year first above written.


VENATOR MATERIALS PLC




Name: [NAME]
Title: [TITLE]


[GRANTEE NAME]











--------------------------------------------------------------------------------





Annex A
PERFORMANCE GOAL
[insert performance goal with vesting and payout criteria]







--------------------------------------------------------------------------------





Annex B
Data Protection
1.
The Company and the Committee may process certain Personal Data (whether
provided in any documents that you may complete in order to participate in the
Plan or sourced from your employment with your employer), in connection with the
Plan and an Award For the purpose of this Annex B, references to the “Company”
shall include your employer. This Annex B sets out:



(a)
the Personal Data that the Company and the Committee will hold; and



(b)
the purposes for which the Company and the Committee will hold and use that
Personal Data.



2.
A Participant shall be required to disclose Personal Data in order to receive an
Award. Disclosure may occur pursuant to an Award Agreement or in connection with
the administrative processes used by the Company in order to populate the Award
Agreement and administer the Award. If a Participant does not disclose the
Personal Data which is required by the Company or the Committee in order to
comply with the Plan, the Company and the Committee may not be able to grant an
Award to the Participant.



3.
The Company and the Committee may collect, use and process your Personal Data in
order to administer or otherwise give effect to the Plan including for the
following purposes:



(a)
to correspond with you and discuss the Plan with you;



(b)
to carry out your obligations arising from any contracts entered into between
you, the Committee and/or the Company;



(c)
holding, administering and maintaining your records, including, but not limited
to, details of your Awards;



(d)
to support and assist any third parties with whom the Committee or the Company
may share your Personal Data to manage and administer the Plan;



(e)
to manage and administer the relationship between you and the Committee and the
Company;



(f)
to comply with legal obligations of the Company and the Committee and to comply
with instructions the Company and the Committee may receive from any regulatory
bodies and tax authorities;



(g)
to provide information to the Company, the Committee, trustees of any employee
benefit trust, registrars, brokers or any administrators of the Plan; and

(h)
to provide information to bona fide prospective purchasers or merger partners of
the Company (including advisers to such prospective purchasers or merger
partners), or the business in which you work.



4.
The Company and the Committee may, in order to administer or otherwise give
effect to the Plan, from time to time share your Personal Data with:



(a)
any Company Affiliate or any Subsidiary of the Company that does not employ you;



(b)
advisers, brokers or registrars engaged by the Company, the Committee, and any
Company Affiliate and/or any Subsidiary of the Company that does not employ you;
and/or



(c)
any third parties that provide services to the Company, the Committee, and any
Company Affiliate and/or any Subsidiary of the Company that does not employ you.



5.
The Company and the Committee will process your Personal Data in order to:



B-1



--------------------------------------------------------------------------------






(a)
pursue their legitimate interests of administering, or otherwise giving effect
to, the Plan; and/or



(b)
fulfill their respective obligations as necessary for the performance of a
contract with you (or another Person), or in preparation of entering into a
contract with you (or another Person).



6.
The Committee will not retain any of your Personal Data relating to the Plan.
Any of your Personal Data relating to the Plan will be stored by the Company
until termination of the Plan.



7.
Where the Company and/or the Committee share your Personal Data with, or
transfer it to, any person and that person is located outside the European
Economic Area, the Company and/or the Committee will ensure that there are in
place adequate safeguards for such information, including, entering into model
contract clauses which have been approved by the European Commission. Copies of
such agreements can be obtained by request from Nina Nandelstaedt at the
Company.



8.
The privacy compliance manager for the Company (and contact details) are:
[redacted]).



9.
You have a number of rights in respect of the use by the Company and the
Committee of your Personal Data. These include:



(a)
the right to object to direct marketing;



(b)
the right (subject to certain exclusions) to receive a copy of Personal Data
held by the Committee and the Company; and



(c)
from 25 May 2018, the following rights:



(i)
the right to be forgotten;



(ii)
the right to restrict the use of your Personal Data by the Company and the
Committee;



(iii)
the right to object to the way your Personal Data is used; and



(iv)
the right to object to profiling and automated decision making.



10.
If you would like any further information about your rights or how to exercise
them, you should contact Nina Nandelstaedt.



11.
If you are unhappy about the use of your Personal Data by the Company or the
Committee, you may make a complaint to the Information Commissioner. Further
information can be found at https://ico.org.uk.







B-2

